Citation Nr: 1515534	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to service connection for residuals of a left knee injury. 

3.  Entitlement to service connection for right foot hallux valgus with hammer toes, also claimed as a right foot condition. 

4.  Entitlement to service connection for left foot hammer toes, also claimed as a left foot condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative and treatment records from the Miami VA Medical Center (VAMC) dated through September 2012.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   

The issue of entitlement to service connection for a right broken wrist has been raised by the record in a January 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issues of entitlement to service connection for right foot hallux valgus with hammer toes and left foot hammer toes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not shown to be casually or etiologically related to any disease, injury, or incident during service.  

2.  The Veteran's left knee disorder is not shown to be casually or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for residuals of a right knee injury are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria establishing entitlement to service connection for residuals of a left knee injury are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, VCAA letter dated in July 2010 informed the Veteran of VA's duties to notify and assist in the development of a claim prior to the appealed November 2010 rating decision.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records and VA treatment records from the Miami VA Medical Center (VAMC) dated through September 2012.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

The Board notes that the Veteran has not been provided a VA examination for his claim of entitlement to service connection for residuals of a bilateral knee injury.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  In this case, as will be discussed below, there is no medical evidence or credible lay evidence of an in-service event.  Thus, the duty to obtain a VA examination and opinion is not triggered. 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he injured both of his knees in service.  The Veteran's service treatment records are absent any complaints of or treatment for a knee injury.  At his July 1979 separation examination, the Veteran was found to have normal lower extremities.  Additionally, the records are silent as to a knee condition until a February 2010 Miami VAMC treatment record revealed complaints of right knee pain.  An X-ray imaging study revealed a horizontal tear in the medial meniscus and a small suprapatella effusion.  In June 2010, the Veteran complained of left knee pain.  A magnetic resonance imaging (MRI) study revealed that the left knee has a tear involving the posterior horn of the medial meniscus and the right knee has a horizontal tear of the medial meniscus with a small suprapatellar effusion.  The VA physician also noted that the findings are compatible with Osgood-Schlatter disease.  The Veteran underwent a right knee menisectomy in October 2010.  The orthopedic surgery note contained the Veteran's report that he experienced chronic knee pain, right knee effusions, instability, locking/ catching after a fall down a hill during active duty in 1978.  A follow-up treatment record revealed that the Veteran reported no knee pain since the past week and that medical intervention was not necessary.  A June 2011 treatment record from the Miami VAMC revealed symptoms of right knee pain however radiograph imaging revealed that the right knee was normal.  The Veteran was prescribed steroid injection for pain relief.    

The Board finds that the evidence of record is against a finding that the Veteran's currently bilateral medial meniscus tear or any other knee disorder is casually or etiologically related to any disease, injury, or incident during service.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with bilateral knee injuries or bilateral knee conditions during service.  The Veteran's contacts with the service medical departments were numerous during which time his orthopedic complaints (right hand) were evaluated, along with complaints of colds, headaches, diarrhea, skin problems, stomach problems, eye injury, etc.  The Veteran has described injuring his knees during a fall down a hill at Fort Stewart, Georgia (see VA Form 21-526) or in "Panama" (see VA Form 9) in 1977 (see VA Form 21-526) or in 1978 (see VA treatment records).  He contends that after suffering the injuries, he continued to experience recurrent effusion, instability, and locking/catching of the knee. The service treatment records, however, are negative.  It is not plausible to the Board that the claimed event occurred and was not recorded, and that the claimed residual problems occurred but were not recorded because this is inconsistent with evidence that shows that when the Veteran suffered an injury and suffered problems he sought medical attention that was documented.  In other words, the Veteran's other medical complaints are extensively documented in the service treatment records; however, knee injuries and residual problems are not.  It is reasonable for the Board to assume that knee injuries and residual problems would be recorded in the service treatment records, if present, just the same as the Veteran's other injuries and complaints were recorded.  Therefore, the absence of documented knee injuries and residual problems makes it less likely that the knee injuries actually occurred.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224 ; Fed. R. Evid. 803 (7)).  Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the service treatment records and the separation examination are accepted as the credible and accurate account of the conditions of the Veteran's knees in service.  For these reasons, the Board finds that there is no medical evidence or credible lay evidence of an in-service event.  It follows that as there is no credible evidence of an in-service event, service connection cannot otherwise be established for the claimed current bilateral knee disorder.  Indeed, the medical record of evidence shows that the Veteran did not seek treatment for right knee pain until February 2010 and left knee pain until June 2011, which is 31 years after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only evidence relating the Veteran's current bilateral knee disorder to service is the Veteran's own lay assertions.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of medial meniscus tears and arthritis of the knees falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of the bilateral knee disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Any opinion regarding the nature and etiology of his bilateral knee disorder requires medical expertise that the Veteran has not been demonstrated to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his medial meniscus tears and arthritis are not competent medical evidence.  In any event, crucially, there is no credible evidence of an in-service event. 

Lastly, there is no credible and probative evidence of record that the Veteran's bilateral knee disorder to the extent that x-rays suggested the presence of early degenerative changes manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with bilateral knee conditions until February 2010, approximately three decades after separation from active duty service.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v., 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for residuals of a right knee injury is denied.

Entitlement to service connection for residuals of a left knee injury is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for right foot hallux valgus with hammer toes and left foot hammer toes, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in October 2010.  The VA examiner diagnosed the Veteran with a "feet condition" and noted that the Veteran provided a date of onset as in the 1970s.  The Veteran reported bilateral feet pain while in service.  The examiner noted that there were no treatments for feet pain in service except for treatment of an ingrown left toenail with a small infection.  The Veteran described having pain in the left toe and at the same level as the first metatarsal joint (MTJ) on his right foot.  He also reported some swelling at times.  The examiner found no history of hospitalization or surgery for the foot, or trauma to the feet.  Upon physical examination of the left foot, the examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, other and abnormal weight bearing.  However, the examiner found evidence of hammertoes on the second, third and fourth toe but no claw foot.  With regards to the right foot, the examiner found no symptoms of swelling, instability, weakness, other or abnormal weight bearing.  However, the examiner found evidence of painful motion at the first metatarsal joint and swelling at the lateral aspect of the first metatarsal joint.  The examiner also found evidence of right foot hammertoes on the second, third and fourth toe but no claw foot.  An X-ray imaging study revealed that the bones were normal with no signs of fracture or dislocation.  However, there are moderate osteoarthritic changes on the distal interphalangeal joints. 

The examiner diagnosed the Veteran's right foot with hallux valgus and hammer toes at the second, third, and fourth toe.  The Veteran's left foot was diagnosed with hammer toes at the second, third, and fourth toe.  He opined that the feet conditions were less likely than not caused by or a result of service.  By way of rationale, the examiner reported finding no evidence in the literature that the right hallux valgus and bilateral hammer toes are caused by an ingrown toenail.  The examiner noted the finding that the Veteran had abnormal feet on his separation examination, but that it was not specific and no additional explanation were provided.  The examiner also pointed out that no documentation for his current feet condition was found in service.   

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The examiner found the Veteran's July 1979 separation examination noting "abnormal feet" to be non-specific without additional explanation, but did not address the notation of pes planus (p. pl.) provided.  Thus, the Board finds that an addendum opinion must be provided upon remand.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the October 2010 VA examiner to provide an addendum opinion (or another appropriate examiner if unavailable).  The VA examiner found the Veteran's July 1979 separation examination noting "abnormal feet" to be non-specific; however, next to the checked box was the written notation "p. pl." which may stand for "pes planus."  In light of the foregoing, the examiner is again asked to opine on whether it is "at least as likely as not" (50 percent or greater probability) that the currently diagnosed (i) right foot hallux valgus, (ii) right foot hammer toes, and (iii) left foot hammer toes had its onset in service, or is casually related to active duty?  In forming his opinion, the examiner is asked to (A) consider and address the Veteran's July 1979 separation examination noting "abnormal" feet (B) assess the meaning of the notation of "p. pl." and its significance, and (C) consider and address the Veteran's contention that "a lot of road marching" caused his bilateral foot condition.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, readjudicate the issues of entitlement to service connection for right foot hallux valgus and hammer toes and left foot hammer toes.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


